Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant's arguments directed to the newly presented amendments filed 6/21/2022 have been fully considered but they are not persuasive.  See following rejection of claims addressing the amendments.

Claim Rejections - 35 USC § 112
Claims 1 and 6 (and subsequent dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites: “a predetermining step of predetermining”.  This language is unclear and not explicitly found in the originally filed written description.  What exactly is “a predetermining step of predetermining”?  I this step a mental process or a computer implemented process.  
A predetermining step is not explicitly described in the specification.  Note the remarks filed 11/1/2022 which state the newly presented amendment of a predetermining step is described in paragraphs [0106-0115] and [0119].  A predetermining step is however not explicitly stated.  The referenced paragraphs merely recite the steps of the cycle and follow up with paragraph [0119] stating that “by appropriately adjusting the number of cycles in the step of forming the nitride film by thermal nitriding (S210) and the number of cycles in the step of forming the nitride film by plasma nitriding (S220), it is possible to form a nitride film so as to have a desired film distribution.”  This is not clear the adjustments are “predetermined”.  Conceptually one may adjust in real time by hand or computer automated.
Further noted in the Remarks filed 11/1/2022 bottom of page 13, it is stated the limitation of “wherein a ratio between the first time period and the second time period is determined based on a film distribution for the nitride film” “would not have been obvious for a person of ordinary skill in the art to conceive”.  If one of ordinary skill would not be able to conceive of making adjustments to achieve a specific result based on a optimization of a parameter, how could one of ordinary skill be expected to know how to perform a “predetermining step of predetermining” without explicit disclosure?

Claims 1 and 6 further recite “wherein the film distribution indicates thickness according to a position of the nitride film to be formed on the substrate”.  “[P]osition of the nitride film” is not understood from the original written description.  A position of the nitride film is not found anywhere in the specification.  The term “position” is not in the specification.


Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20060216418 A1).


    PNG
    media_image1.png
    497
    752
    media_image1.png
    Greyscale

.


Regarding claim 1, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a predetermining step of predetermining, based on a film distribution for the nitride film (The intended scope of “predetermining” is not understood in the claim.  Matsuura discloses a procedure cycle as shown in fig. 4.  Following procedure to form the film that it is known to produce would be performing a predetermined procedure based on known film distribution result.), 
a first time period for which a first nitriding gas containing nitrogen activated by heat is supplied (stabilizing time period fig. 4), a second time period for which a second nitriding gas containing nitrogen activated by plasma (flowing time period fig. 4), and a ratio between the first time period and the second time period, wherein the film distribution indicates thickness according to a position of the nitride film to be formed on the substrate (the ratio of the two period will result in a corresponding  film distribution formed on the substrate.  Note that no particular ratio or particular distribution result is claimed.  As such any ratio, and it’s result meets the scope of the claim.  Additionally, “according to a position of the nitride film” is not understood.  A “position” is not found in the original written description.) ;
a raw material DCS gas supply step of supplying a raw material gas containing an element to be nitride; 
a hydrogen H2 gas supply step of, after the raw material gas supply step, supplying a hydrogen gas activated by plasma; 
a thermal nitriding step of supplying a first nitriding gas NH3 containing nitrogen activated by heat and nitriding the element (see fig. 4 cycle chart – during the ammonia supply step, the “stabilizing” time is analogous to and is understood as a thermal nitriding step.  See the following discussion below.  – note: alternatively plasma may be considered a form of thermal nitriding).; and 
a plasma RF nitriding step of supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (see fig. 4 cycle chart – Note: It is note necessarily clear that the second gas is required to be a completely different gas or just a continuation of the first gas.  Applicant’s schematic drawing of the cycle shows and implies both the first and second gasses are the same.  See Applicant’s fig. 15.).

In regards to splitting or describing the nitriding portion of the process as two distinct steps, this would be known or expected by one of ordinary skill in the art when using the process as claimed to for SiN or BN.  
It is first noted as per amendment filed 6/21/2022, the thermal nitriding step or plasma nitriding step may have a time of zero, thus not even take place.  The amendments is supported by a plots showing thermal/plasma time ratios of 0/25, 10/15, and 25/0.  As best understood, the claim is now to include times of zero, thus the claimed process may be reasonably understood to only include a thermal nitriding step or a plasma nitriding selecting the extreme limits of the disclosed acceptable ranges.  For the purpose of the following discussion, the assumption is made that there is some finite amount of time, and the limits is not zero.
Generally when one of ordinary skill in the art provides the ammonia (NH3) gas to the chamber it is initially flowed into the chamber and the chamber is at a elevated temperature.  This is sometimes referred to as a “presoak”  At some finite amount of time after the gas is flowed, a plasma pulse is provided to enhance (i.e. Plasma Enhanced Atomic Layer Deposition) and/or cause the desired reaction.  During the initial flowing of the gas there is a finite amount of time where the gas will react do to the processing temperature prior to the plasma pulse.  This finite amount of time is analogous to the claimed “thermal nitriding step.  This reaction is known in the art to occur at temperatures between 100-600 C.  As such, it is expected a plasma nitriding step will have some finite thermal nitriding reaction prior for some finite amount of time prior to the plasma pulse when processing temps are above 100C.
A example of his is disclosed in Matsuura et al. paragraphs Column 8 line56-Col. 9 line 16..  As described in Matsuura, the ammonia gas is flowed into the chamber and brought up to the desired pressure and temperature of 400 degrees.  During this time it is recognized thermal nitriding will occur even though Matsuura is silent upon the result.  Upon reaching the desired parameters the RF is turned on creating the plasma pulse, thereby performing the claimed plasma nitriding.

Regarding the limitations of predetermining.  Predetermination as a mental activity would be an obvious expected conscience or unconscienced step by one of ordinary skill in the art performing the process of Matsuura.  The “distribution” is a optimizable thickness profile resulting from the ratio and cycles.  Simply performing the process as disclosed in Matsuura, one selects a ratio as there is a first and second time period, thus a predetermined a ratio.  Further note there is no specific ratio claimed.  The ratio could be effectively anything.  As such there is no clear manipulative distinction over the prior art which discloses a analogous process that has a first [thermal] nitriding time period and a second [plasma] nitriding time period.  The two periods ratio will have a ratio that results in a distribution


Regarding claim 2, Matsuura discloses a method of Claim 1, wherein the raw material gas supply step, the hydrogen gas supply step, the thermal nitriding step and the plasma nitriding step are defined as one cycle, and the cycle is repeated a plurality of times (Matsuura fig. 4 cycle chart)

Regarding claim 3, Matsuura discloses a method of Claim 1, wherein the hydrogen gas supply step is performed after performing the raw material gas supply step, the thermal nitriding step is performed after performing the hydrogen gas supply step, and the plasma nitriding step is performed after performing the thermal nitriding step (Matsuura fig. 4 cycle chart)

Regarding claim 4, Matsuura discloses a method of Claim 1, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more. 
	It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.

Regarding claim 5, Matsuura discloses a method of Claim 1, wherein the raw material gas is a compound containing the element and a halogen element (Matsuura fig. 4 cycle chart – see entire document)

Regarding claim 6, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a predetermining step of predetermining, based on a film distribution for the nitride film(The intended scope of “predetermining” is not understood in the claim.  Matsuura discloses a procedure cycle as shown in fig. 4.  Following procedure to form the film that it is known to produce would be performing a predetermined procedure based on known film distribution result.), 
 a first number of times for which a first cycle for forming a first nitride film is performed and a second number of times for which a second cycle for forming a second nitride film is performed, 
wherein the film distribution indicates thickness according to a position of the nitride film to be formed on the substrate (As discussed with regards to claim 1, the ratio of the two periods disclosed in the cycle depicted in figure 4 will result in a corresponding  film distribution formed on the substrate.  Note that no particular ratio or particular distribution result is claimed.  As such any ratio, and it’s result meets the scope of the claim.  Additionally, “according to a position of the nitride film” is not understood.  A “position” is not found in the original written description.) ; 
a performing step of performing the first cycle for the first number of times; and a performing step of performing the second cycle for the second number of times, wherein


the first cycle includes: 
a first raw material gas supply step of supplying a raw material gas containing an element to be nitrided (Matsuura fig. 4 cycle chart); 
a first hydrogen gas supply step of, after the first raw material gas supply step, supplying a hydrogen gas activated by plasma (Matsuura fig. 4 cycle chart);  and 
a thermal nitriding step of, after the first hydrogen gas supply step, supplying a first nitriding gas containing nitrogen activated by heat and nitriding the element; and
 wherein, the second cycle includes: 
a second raw material gas supply step of supplying the raw material gas containing the element to be nitride (Matsuura fig. 4 cycle chart);  and 
a plasma nitriding step of, after the second raw material gas supply step, supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (Matsuura fig. 4 cycle chart – see regarding claim 1 – note:  the process recited here is interpreted to be claiming repeating the process cycle of claim 1 multiple times.  Noting that the claim recites comprising and is open ended, the repeated cycles are comprising both the thermal and plasma steps as applicants show in figure 15) ).
.  The “distribution” is a optimizable thickness profile resulting from the ratio and cycles.  Simply performing the process as disclosed in Matsuura, one selects the disclosed ratio (Matsuura fig. 4 cycle chart) as there is a first and second time period, thus a predetermined a ratio.  Further note there is no specific ratio claimed, thus the ratio could be effectively anything, including the ratio disclosed in Matsuura.  As such there is no clear manipulative distinction over the prior art which discloses a analogous process that has a first [thermal] nitriding time period and a second [plasma] nitriding time period.  The two periods ratio will have a ratio that results in a distribution

Further regarding the limitations of predetermining.  Predetermination as a mental activity would be an obvious expected conscience or unconscienced step by one of ordinary skill in the art while performing the process as disclosed in Matsuura.   As understood the claimed distribution is thickness of the formed film over the surface of the substrate and is dependent upon the ratio and number of cycles to achieve a desired film thickness.  The number of deposition cycles is determined based upon thickness desired.  It is understood the number of cycles performed would be chosen based upon the desired thickness distribution over the surface.  This is fundamental to the process of Matsuura.  To achieve a desired film thickness, one of ordinary skill in the art would predetermine the appropriate number of cycles to achieve the film having the desired thickness.

Regarding claim 7, Matsuura discloses a method of Claim 6, wherein the first nitride film forming step and the second nitride film forming step are alternately repeated a plurality of times (repeating the cycle will natural result in alternating  thermal, plasma steps.

Regarding claim 8, Matsuura discloses a method of Claim 6, wherein the second nitride film forming step further includes a second hydrogen gas supply step of supplying the hydrogen gas activated by plasma between the second raw material gas supply step and the plasma nitriding step (natural result of repeating the cycle).

Regarding claim 9, Matsuura discloses a method of Claim 6, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more.
It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.


Regarding claim 10, Matsuura discloses a method of Claim 6, wherein the raw material gas is a compound containing the element and a halogen element Matsuura fig. 4 cycle chart – see entire document)

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with addressing/correcting the issues brought up in the rejections under 112.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/3/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822